Citation Nr: 0820041	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The medical evidence of record indicates that the veteran has 
a current diagnosis of PTSD.  A review of the veteran's DD-
214 and service medical records that are on file contain no 
evidence that the veteran ever participated in combat.  
However, the veteran did serve in Vietnam as a vehicle 
mechanic and truck driver.  

Some of the veteran's claimed stressors are too vague to be 
verified, such as exposure to racism and witnessing the 
harassment of the Vietnamese and the self-immolation of 
Buddhist monks.  However, the veteran has stated that he was 
exposed to mortar fire at Long Binh as well as sniper fire 
during vehicle transports.  He has also indicated that, on 
one occasion, a landmine exploded under the right front tire 
of his truck.  

A review of the record shows that there was no attempt to 
obtain unit logs and records that might corroborate the 
rocket and sniper attacks and the report of exposure to a 
landmine.  The Board finds that an additional attempt should 
be made to corroborate the veteran's stressors.

The veteran has advised that he has been treated for PTSD at 
the Vet Center in Jacksonville, Florida, and at the Vet 
Center at "City Hall."  Upon remand, those treatment 
records should be obtained and associated with the claims 
folder.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
authorization from the veteran, request 
that the records of the veteran's 
treatment for PTSD at the Vet Center in 
Jacksonville and the Vet Center at "City 
Hall" be associated with the claims 
folder.  If such records are unavailable, 
a negative response should be obtained.  

2.  Request that the National Personnel 
Records Center (NPRC) provide the 
veteran's full service personnel file for 
inclusion with the claims folder.  The 
file should be examined for any combat 
exposure.  If the veteran's personnel file 
is unavailable, a negative response is 
required.  

3.  The RO should attempt to obtain the 
unit logs and records which might reflect 
the descriptions of mortar, small arms, 
and landmine attacks the veteran claims to 
have experienced in the Republic of 
Vietnam.  The veteran's official service 
records reflect that he was a general 
vehicle mechanic and light truck driver 
with HQ, USAHQ Area Command (P5-W11UAA-00) 
while in the Republic of Vietnam.  The 
veteran has claimed that he traveled in 
convoys during his time in country, and 
that he was exposed to sniper fire while 
in those convoys.  The veteran has also 
stated that he was exposed to mortar fire 
while serving on guard duty in Long Binh.  

4.  Following the above, the RO should 
make a determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor(s) 
in service, and if so, what was the nature 
of the specific stressor(s).  If the RO 
determines that the record establishes the 
existence of a stressor(s), the RO must 
specify what stressor(s) in service it has 
determined is established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

5.  If the RO determines that the record 
establishes the existence of a stressor, 
schedule the veteran for a VA psychiatric 
examination to determine whether he meets 
the diagnostic criteria for PTSD based on 
the verified stressor(s).  The RO must 
specify for the examiner what, if any, 
stressor(s) that it has determined are 
established by the record and the examiner 
must be instructed that only those events 
may be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  The 
examination report should reflect review 
of pertinent material in the claims 
folder.   

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; (2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there 
is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found to be sufficient 
to produce PTSD by the examiner.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological testing 
and evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and the 
Mississippi Scale for Combat-Related PTSD, 
should be accomplished.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiner prior to 
the examination.

6.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
